OPINION OF THE COURT
PER CURIAM.
Appellant, Raymond Unda, received a pre-approved Choice credit card application from appellee. He completed same and requested that a joint card be issued for himself and his friend, Ted Danek. The cards were issued, one in each name.
In July, 1987, Unda decided he no longer wanted the joint card with *45Danek. He called Choice and requested that the account be cancelled. Choice mailed Unda a form which he signed and returned. He believed the account closed.
In September, 1987, Citibank mailed Unda a new Choice card. Unda called the Choice customer service office, explained his situation and again requested the account be closed. He was advised that it was necessary for Danek to sign the cancellation form. Unda explained that Danek no longer lived with him and he had no knowledge where he might be. Choice mailed Unda a second cancellation form which Unda signed and returned.
While this was going on, Danek continued to charge items for which Unda was receiving statements. The balance owed on the account in July, 1987, when the first notice of cancellation was mailed to Choice was $1,572.51.
After trial the court found that Unda was jointly and severally liable with Danek for all Danek’s charges. Judgment was entered against Unda for the sum of $3,626.22. This appeal ensued.
Appellant, Unda, did everything possible to terminate his credit card agreement with Choice but the company refused to allow him to do so. While there is no question but that Unda would be liable for all charges incurred by both Unda and Danek up until the time Unda notified Choice to close the account, it is difficult to understand why Choice would choose to ignore Unda and keep the account open even after a request to close the account was made by the principal card holder.
Unda took all reasonable action to close this account. Choice should be estopped from asking the court to require Unda to pay for charges made by Danek after Unda requested cancellation of the account.
Based on the foregoing, the judgment entered by the lower court is reversed, in part. This matter is remanded with instructions to vacate the judgment and enter one in favor of Choice in the amount of $1,571.51 plus proper interest and costs.
Reversed and remanded with instructions.